PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2241


UNIVERSAL LEATHER, LLC,

                 Plaintiff - Appellant,

           v.

KORO AR, S.A.,

                 Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cv-00604-WO-JLW)


Argued:   October 29, 2014                 Decided:   December 8, 2014


Before MOTZ, KING, and KEENAN, Circuit Judges.


Vacated and remanded by published opinion.    Judge Keenan wrote
the opinion, in which Judge Motz and Judge King joined.


ARGUED: Norman B. Smith, SMITH, JAMES, ROWLETT & COHEN, LLP,
Greensboro, North Carolina, for Appellant. Christopher Grafflin
Browning, Jr., WILLIAMS MULLEN, Raleigh, North Carolina, for
Appellee.   ON BRIEF: Garrick A. Sevilla, C. Elizabeth Hall,
WILLIAMS MULLEN, Raleigh, North Carolina, for Appellee.
BARBARA MILANO KEENAN, Circuit Judge:

       In   this    appeal,      we   consider       whether    the       district   court

erred in dismissing a civil action brought against a foreign

corporation on the ground that the plaintiff failed to satisfy

its     prima      facie     burden      of        showing    that        the    defendant

“purposefully       availed”       itself     of    the    privilege       of   conducting

business in the forum state.                 Upon our review, we conclude that

the plaintiff met its initial burden regarding that required

element     of     personal      jurisdiction,         by     submitting        affidavits

stating that the defendant contacted the plaintiff in the forum

state, conducted repeated in-person solicitations and meetings

concerning the parties’ business relationship there, and engaged

in     numerous     business       transactions        over     a     two-year     period.

Accordingly, we vacate the district court’s judgment and remand

this    action     for     the     court      to    complete        its   jurisdictional

analysis.



                                              I.

       Koro AR, S.A. (Koro) is a leather company in Argentina that

purchases raw cow hides and tanning chemicals, and pays various

Argentine        tanneries       to   produce        finished       leather      products.

Between     2009    and    2011,      Koro    sold    finished       leather     goods   to

Universal Leather, LLC (Universal), a leather wholesaler located

in     North     Carolina.            However,       the     parties’       relationship

                                              2
eventually deteriorated and, in September 2011, Universal filed

a complaint against Koro in North Carolina state court, alleging

breaches of contract based on late deliveries, nonpayment of

certain     shipping      costs,     impermissible          price      increases,        and

defective products.

       After removing the civil action to federal district court,

Koro    filed    a     motion       to    dismiss         for     lack     of     personal

jurisdiction.        In    support       of       its   motion,    Koro    submitted       a

declaration from a company representative stating that Universal

purchased    about     $2.85    million       in    leather     goods     from    Koro    by

executing various purchase orders over a two-year period, but

that those transactions were facilitated by another Argentine

corporation     that      primarily      communicated           and    bargained         with

Universal.      In addition, the Koro declarant stated that Koro did

not have any offices, property, or business operations in the

United States, that Koro had never solicited nor sent agents or

employees to the United States, and that Koro performed all its

work in Argentina and shipped all its goods “F.O.B. Argentina,”

requiring     Universal        to    accept         delivery      of     the     goods    in

Argentina.

       Universal opposed Koro’s motion to dismiss, and submitted

two    affidavits      given        by   its        assistant      manager,        Kenneth

Kochekian.        In      those      affidavits,         Kochekian        made     several

statements that conflicted with the averments in the declaration

                                              3
filed by Koro. 1          For example, Kochekian stated that between 2009

and 2011, Universal bought more than $5 million in leather goods

from   Koro     and      that,    during        this    time    frame,    Universal   dealt

directly and exclusively with Koro.                       Kochekian also stated that

two Koro employees visited Universal’s offices in North Carolina

in April 2010 to solicit purchases of Koro’s goods.                               According

to    Kochekian,         one     of     those    individuals       visited      Universal’s

offices    on       at    least       six   occasions       between      2009   and   2011,

engaging       in     “continued          solicitations”         and     “discussions    of

various    aspects         of     the     purchaser       and    seller    relationship.”

Kochekian averred that the same individual received “weekly e-

mails” from Universal employees, and that Universal and Koro

“maintained regular e-mail communications during the years that

they did business.”

       In one affidavit, Kochekian acknowledged that Koro shipped

its    goods    “F.O.B.         Argentina.”            Kochekian   estimated      that   the

various transactions between Universal and Koro resulted in over

200 shipments of goods from Argentina, at least 160 of which

were sent to North Carolina and to other locations within the

United States.




       1
        Koro’s representative filed a second declaration “to
correct a number of misstatements” in Kochekian’s first
affidavit.


                                                 4
       In July 2013, a magistrate judge reviewed the pleadings and

the parties’ affidavits and declarations, and recommended that

the    district          court    dismiss       Universal’s        action       for   lack    of

personal         jurisdiction.           The    magistrate      judge     concluded      that,

even viewing the “[m]any” disputed facts in the record in the

light most favorable to Universal, Universal had failed to make

a    prima       facie    showing     of    sufficient       “minimum       contacts”        with

North Carolina to establish personal jurisdiction.                                In support

of    this       conclusion,       the     magistrate      judge     cited:       (1)   Koro’s

failure to enter into any contract with Universal while Koro’s

employees visited North Carolina; (2) Koro’s performance of the

parties’         contracts       entirely      within     Argentina;       and    (3)   Koro’s

terms       of     shipment       declining          to   assume     responsibility          for

delivery of the goods outside Argentina.

       In    rejecting       Universal’s         arguments,        the    magistrate     judge

noted that the required “minimum contacts” were not established

by the Koro employees’ visit to North Carolina in April 2010 or

by Koro’s direction of products into North Carolina, and that

the   parties’       e-mail       communications          likewise       were    insufficient

because “e-mails alone do not constitute ‘minimum contacts.’”

The     magistrate          judge     also       stated     several       facts       that    he

considered relevant to the analysis, including that Koro did not

have offices or property in North Carolina and was not exposed

to    taxation           there,     that       the    parties      did     not    engage      in

                                                 5
significant long-term activities in North Carolina, that none of

the parties’ agreements set forth any choice-of-law provisions,

and that the parties primarily chose to communicate by e-mail.

      In    September            2013,    the       district      court       adopted      the

magistrate judge’s recommendation.                       The district court concluded

that any visits and in-person meetings between representatives

of Koro and Universal in North Carolina “may support a finding

of   minimum      contacts,”        but   were      not    themselves     “automatically

sufficient”       to     establish        personal        jurisdiction.         The      court

agreed     with    the       magistrate       judge        that   “regardless       of    any

meetings    that       may   have    occurred,           the   balance   of   the     factors

weighed     against          a      finding         of     personal       jurisdiction.” 2

Accordingly,       the    district        court     dismissed      Universal’s        action,

and Universal timely filed this appeal.

                                             II.

      Universal’s sole argument on appeal is that the district

court erred in determining that it lacked personal jurisdiction

over Koro.        We review de novo a court’s dismissal of an action

for lack of personal jurisdiction, but we review for clear error


      2
       The district court declined to consider a third affidavit
executed   by  Kochekian,   which  Universal   filed   after  the
magistrate judge issued his recommendation.    The district court
concluded that the third affidavit was time-barred and, in the
alternative, that the affidavit’s new allegations did not
materially affect the magistrate judge’s conclusions. Universal
does not appeal the district court’s ruling on this issue.


                                                6
the   court’s     underlying       factual        findings.              Consulting    Eng’rs

Corp. v. Geometric Ltd., 561 F.3d 273, 276 (4th Cir. 2009).

      When   a    district      court    considers            a    question     of   personal

jurisdiction based on the contents of a complaint and supporting

affidavits, the plaintiff has the burden of making a prima facie

showing in support of its assertion of jurisdiction.                                  Id.    In

considering      whether     the      plaintiff         has       met    this   burden,     the

district court “must construe all relevant pleading allegations

in    the    light      most     favorable             to     the       plaintiff,     assume

credibility,      and   draw     the    most       favorable            inferences    for   the

existence of jurisdiction.”              Combs v. Bakker, 886 F.2d 673, 676

(4th Cir. 1989).

                                                  A.

      A federal district court may exercise personal jurisdiction

over a foreign corporation only if: (1) such jurisdiction is

authorized by the long-arm statute of the state in which the

district court sits; and (2) application of the relevant long-

arm statute is consistent with the Due Process Clause of the

Fourteenth Amendment.           ESAB Grp., Inc. v. Zurich Ins. PLC, 685
F.3d 376, 391 (4th Cir. 2012).                    In the present case, Universal

contends,     and    Koro      does     not       dispute,          that    North    Carolina

authorizes       long-arm      jurisdiction         over          foreign    defendants     in

qualifying civil actions under N.C.G.S. § 1-75.4(1)(d).



                                              7
       The North Carolina Supreme Court has held that N.C.G.S.

§ 1-75.4(1)(d)       permits     the   exercise     of   personal    jurisdiction

over a defendant to the outer limits allowable under federal due

process. 3       See Dillon v. Numismatic Funding Corp., 231 S.E.2d
629,       630   (N.C.   1977)   (“[I]t       is   apparent   that   the   [North

Carolina] General Assembly intended to make available to the

North Carolina courts the full jurisdictional powers permissible

under federal due process.”); see also Combs, 886 F.2d at 676

n.3 (same).        Thus, because personal jurisdiction in the present

case is asserted under N.C.G.S. § 1-75.4(1)(d), our two-prong

test merges into the single question whether Universal has made

a prima facie showing that Koro had sufficient contacts with

North Carolina to satisfy constitutional due process.                   See A.R.

Haire, Inc. v. St. Denis, 625 S.E.2d 894, 899 (N.C. Ct. App.

2006); see also Tire Eng’g v. Shandong Linglong Rubber Co., 682
F.3d 292, 301 (4th Cir. 2012) (observing that our two-prong test

       3
       N.C.G.S. § 1-75.4(1)(d) provides for jurisdiction “whether
the claim arises within or without [North Carolina]” when the
defendant “[i]s engaged in substantial activity within this
State, whether such activity is wholly interstate, intrastate,
or otherwise.”    The plaintiff also asserts jurisdiction under
N.C.G.S. § 1-75.4(5)(e), which extends jurisdiction over civil
actions relating to goods “actually received by the plaintiff in
this State from the defendant through a carrier without regard
to where delivery to the carrier occurred.”    We need not reach
this alternative basis for jurisdiction because we conclude
that, for the purposes of this appeal, the plaintiff met its
burden of showing the existence of the “minimum contacts”
required to satisfy federal due process, and thus, N.C.G.S. § 1-
75.4(1)(d).


                                          8
“collapses     into     a    single        inquiry”        when       a    state’s       long-arm

statute “extends personal jurisdiction to the outer bounds of

due    process”).           Accordingly,            we    turn       to     engage       in    this

constitutional analysis.

       Under the Fourteenth Amendment’s Due Process Clause, there

are two paths permitting a court to assert personal jurisdiction

over   a    nonresident      defendant.             The    first          path    is    “specific

jurisdiction,”       which     may        be   established            if    the    defendant’s

qualifying contacts with the forum state also constitute the

basis for the suit.            Tire Eng’g, 682 F.3d at 301.                            The second

path is “general jurisdiction,” which requires a “more demanding

showing of continuous and systematic activities in the forum

state.”      Id. (citation and internal quotation marks omitted).

Because     Universal       asserts       only      that       the    district         court    had

specific     jurisdiction          over    Koro      based       on       its    contacts      with

Universal,     we    confine       our     inquiry        to    this       type    of    personal

jurisdiction.

       We   recognize       that    “[f]airness           is    the       touchstone      of    the

jurisdictional       inquiry,”       and       we    employ      a    three-part         test    to

determine whether the exercise of specific personal jurisdiction

over a nonresident defendant comports with the requirements of

due process.        Id. at 301-02.             Under this test, we analyze: “(1)

the extent to which the defendant purposefully availed itself of

the privilege of conducting activities in the forum state; (2)

                                               9
whether the plaintiff’s claims [arose] out of those activities;

and   (3)    whether     the      exercise    of     personal    jurisdiction     is

constitutionally reasonable.”                Id. at 302 (citation omitted).

In the present case, the district court undertook only the first

step of this analysis, and dismissed Universal’s complaint on

the ground that Universal failed to make a prima facie showing

that Koro had purposefully availed itself of the privilege of

conducting business in North Carolina.                  See Consulting Eng’rs,
561 F.3d at 278 (stating that a court is required to consider

prongs two and three of the personal jurisdictional analysis

only if the court finds that the plaintiff has met the first

requirement of purposeful availment).

      The    purposeful        availment      inquiry    is     grounded   on    the

traditional       due   process    concept     of    “minimum   contacts,”      which

itself is based on the premise that “a corporation that enjoys

the privilege of conducting business within a state bears the

reciprocal obligation of answering to legal proceedings there.”

Tire Eng’g, 682 F.3d at 301 (citation and internal quotation

marks omitted); see Int’l Shoe Co. v. Washington, 326 U.S. 310,

320 (1945) (examining whether the defendant has “establish[ed]

sufficient contacts or ties with the state of the forum to make

it reasonable and just according to our traditional conception

of fair play and substantial justice to permit the state to

enforce     the    obligations      which     [the    defendant]    has    incurred

                                         10
there”).      Thus, in determining whether a foreign defendant has

purposefully       availed      itself       of    the     privilege         of   conducting

business      in   a   forum    state,       we    ask    whether       “the      defendant’s

conduct and connection with the forum [s]tate are such that he

should    reasonably      anticipate         being       haled     into      court    there.”

Fed. Ins. Co. v. Lake Shore Inc., 886 F.2d 654, 658 (4th Cir.

1989) (quoting World-Wide Volkswagen v. Woodson, 444 U.S. 286,

297 (1980)) (internal quotation marks omitted).

     We have noted that this analysis is “flexible,” and depends

on a number of factors that courts consider on a case-by-case

basis.     Tire Eng’g, 682 F.3d at 302.                    In the business context,

those factors include, but are not limited to, an evaluation of:

(1) “whether the defendant maintains offices or agents in the

forum state;” (2) “whether the defendant owns property in the

forum state;” (3) “whether the defendant reached into the forum

state    to    solicit     or       initiate       business;”       (4)      “whether       the

defendant      deliberately          engaged       in    significant         or     long-term

business      activities       in    the     forum       state;”       (5)    “whether      the

parties contractually agreed that the law of the forum state

would    govern    disputes;”        (6)     “whether      the     defendant         made   in-

person contact with the resident of the forum in the forum state

regarding the business relationship;” (7) “the nature, quality

and extent of the parties’ communications about the business

being    transacted;”          and     (8)        “whether       the      performance        of

                                             11
contractual duties was to occur within the forum.”                              Consulting

Eng’rs, 561 F.3d at 278 (citations omitted).                         We generally have

concluded       that    a   foreign    defendant       has        purposefully       availed

itself    of    the    privilege      of    conducting       business      in   the    forum

state    when    the     defendant     “substantially             collaborated       with    a

forum resident and that joint enterprise constituted an integral

element of the dispute.”                   Tire Eng’g, 682 F.3d at 302.                     In

contrast,       we    typically    have      found    such        purposeful    availment

lacking in cases in which “the locus of the parties’ interaction

was overwhelmingly abroad.”                Id.

                                             B.

       Universal contends that it sufficiently showed that Koro

purposefully availed itself of the privilege of doing business

in North Carolina.            In support of its argument, Universal notes

its     affiant’s       statements          that     Koro     employees         personally

solicited       purchases     from     Universal           during    visits     to     North

Carolina, sold over $5 million in leather goods to Universal,

and     exchanged      frequent    e-mail         correspondence        with    Universal

employees regarding those transactions.

        In response, Koro contends that Universal failed to make

the required prima facie showing of purposeful availment because

Koro     did    not    have    offices,          agents,     or     property    in     North

Carolina, produced all its goods in Argentina, and contractually

agreed    that       Universal    would      accept    delivery       of   goods      within

                                             12
Argentina.    Koro also urges us to reject as inadmissible hearsay

Kochekian’s statements regarding in-person solicitations by Koro

employees, which Koro’s representative contradicted in opposing

declarations.

      At the outset, we find no merit in Koro’s attempt at this

stage   of   proceedings    to   discredit       the   facts   adduced    in    the

affidavits filed by Universal.               Because the district court did

not conduct an evidentiary hearing, the court was required to

assume the credibility of Universal’s version of the facts, and

to construe any conflicting facts in the parties’ affidavits and

declarations in the light most favorable to Universal.                         See,

e.g., Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc.,

334 F.3d 390,   396   (4th   Cir.    2003)    (stating     that    absent    an

evidentiary hearing, the district court “must take all disputed

facts and reasonable inferences in favor of the plaintiff” in

determining whether the plaintiff has met its initial burden of

proof with regard to personal jurisdiction) (citing Combs, 886
F.2d at 676); O’Hare Int’l Bank v. Hampton, 437 F.2d 1173, 1176-

77 (7th Cir. 1971) (accepting as true, for purposes of appeal,

facts related in the plaintiff’s affidavits and complaint when

the     parties’    affidavits      contained          contradictory     factual

allegations with respect to personal jurisdiction); cf. Dowless

v. Warren-Rupp Houdailles, Inc., 800 F.2d 1305, 1307-08 (4th

Cir. 1986) (noting that the plaintiff “need not present evidence

                                        13
in making a prima facie case to oppose a motion to dismiss,” and

that “[m]ere allegations are sufficient” to satisfy the pleading

requirements for personal jurisdiction).

      Given     the   procedural     posture      of    this   appeal,      we    do    not

evaluate the credibility of the statements in affidavits filed

on Universal’s behalf or address any questions regarding the

ultimate admissibility of evidence, nor do we decide whether

Universal has proved its contentions.                   Instead, we are required

to determine whether Universal has made at the motion to dismiss

stage   a   prima     facie    showing     that      Koro    purposefully         availed

itself of the privilege of doing business in North Carolina, in

satisfaction of the first prong of our jurisdictional analysis.

See, e.g., Carefirst, 334 F.3d at 396 (stating that when the

district court decides a pretrial motion challenging personal

jurisdiction      without      conducting      an      evidentiary    hearing,         the

plaintiff need only make a prima facie showing of jurisdiction);

Mattel, Inc. v. Greiner & Hausser GmbH, 354 F.3d 857, 862 (9th

Cir. 2003) (stating that a plaintiff makes a prima facie showing

of   personal    jurisdiction        by   presenting        facts   that,    if     true,

would support jurisdiction over the defendant).

      We    conclude    that    Universal        sufficiently       has   shown        such

purposeful      availment,     and    that     the     district     court    erred       in

reaching    a   contrary      conclusion.        Although      we   agree    with       the

district    court’s     observation       that    in-person     business         meetings

                                          14
are not “automatically sufficient” to confer jurisdiction, such

instances may not be viewed in isolation from the totality of

the    facts    before      the    court.           When   considered         as     a    whole,

Universal’s       allegations           and    supporting           affidavits        describe

vigorous     business       solicitations           undertaken        by    Koro     in       North

Carolina, which gave rise to a two-year relationship between the

parties that spanned a series of transactions and resulted in

the sale of millions of dollars in goods.

       Koro argues, nevertheless, that the “clear center” of the

parties’     interactions         was     in    Argentina,          and    analogizes         this

appeal to our decision in Consulting Engineers.                            In that case, a

Virginia     corporation       entered         into   a    non-disclosure            agreement

with    an     Indian    corporation           regarding        a    potential        software

project. 561 F.3d      at    275.        The    non-disclosure            agreement

contained a choice-of-law provision requiring that Virginia law

would    govern       the    parties’          agreement.            Id.       The        Indian

corporation ultimately declined to pursue the project, after a

single meeting of the parties in India to discuss the proposed

work,    but    allegedly         hired       an    India-based           employee       of    the

Virginia       corporation         in     violation        of        the     non-disclosure

agreement.      Id. at 276.

       In the ensuing lawsuit, we held that despite the parties’

agreement on a choice-of-law provision requiring the application

of Virginia law, the Indian corporation’s contacts with Virginia

                                               15
were “too attenuated” to support a finding of specific personal

jurisdiction.        Id. at 282.            In addition to the fact that the

defendant did not have offices, property, employees, or ongoing

business    in     Virginia,     we    further      observed      that   none     of   the

defendant’s        employees     had    traveled        to    Virginia;      that      the

defendant did not initiate contact with the plaintiff; that the

only in-person meeting between the parties occurred in India;

that the relevant communications between the parties consisted

of four brief emails, several telephone conversations, and the

exchange of draft agreements; and that the activity forming the

basis of the plaintiff’s complaint took place abroad.                             Id. at

281-82.

       In   contrast,    the     affidavits         filed    by   Universal       in   the

present     case     detail     many   of     the     factual     circumstances        not

present     in     Consulting     Engineers.           For   example,       Universal’s

representative averred that Koro employees made “first contact”

with    Universal,      traveled       to     Universal’s         offices    in     North

Carolina on several occasions, conducted at least six business

meetings     with     Universal        in     North     Carolina      that      involved

“continued         solicitations”           and      “discussions . . . of             the

purchaser and seller relationship,” and corresponded by e-mail

with Universal employees on a “weekly” basis over the course of

two years.



                                            16
       We have identified similar circumstances as significantly

impacting      the       outcome    of     a     personal       jurisdiction         analysis,

including the fact that a defendant “initiated contact” with the

plaintiff in the forum state and “repeatedly reached” into the

forum state to transact business during in-person visits there.

CFA Inst. v. Inst. of Chartered Fin. Analysts of India, 551 F.3d
285, 295 & n.17 (4th Cir. 2009) (according “special weight” to

the    fact    that        the     defendant          initiated        contact       with        the

plaintiff,     and       noting     that    the       defendant      “repeatedly       reached

into    [the       forum      state]        to        transact       business        with        the

[defendant], invoking the benefits and protections of [forum]

law”); see also Tire Eng’g, 682 F.3d at 304 (observing that the

relationship        between       the     foreign       defendant       and    the    resident

plaintiff      “originated”         in     the        forum    state    during       in-person

visits by the defendant’s representative).                           We particularly have

observed      in     jurisdictional             analysis       the      importance          of     a

defendant’s        solicitations          and    in-person       contact      regarding          the

business      relationship         in     the     forum       state.       See    Consulting

Eng’rs, 561 F.3d at 278 (stating that courts should consider

“whether the defendant reached into the forum state to solicit

or initiate business,” and “whether the defendant made in-person

contact    with      the    resident       of     the    forum    in     the     forum      state

regarding      the       business       relationship”);          see    also     Lesnick          v.

Hollingsworth        &    Vose     Co.,    35 F.3d 939,    946    (4th     Cir.      1994)

                                                 17
(observing that the defendant did not purposefully avail itself

of conducting business in the forum state when the defendant had

not “directed [any] marketing effort or other activities” toward

that state); Ellicott Mach. Corp. v. John Holland Party Ltd.,

995 F.2d 474, 478 (4th Cir. 1993) (noting that the defendant’s

decision not to advertise or solicit business in the forum state

weighed against a finding of minimum contacts); Fed. Ins. Co.,
886 F.2d    at   658-59    (concluding      that    the       defendant      did   not

purposefully        avail    itself   of      the    privilege         of     conducting

business in the forum state, in part because the defendants’

sales of goods to residents of the forum state were initiated by

the    customers     and    because   the     defendants         did    not   “directly

advertise or solicit customers” or engage in “sales efforts” in

the forum state); cf. Asahi Metal Indus. v. Superior Court of

Cal., 480 U.S. 102, 112-13 (1987) (plurality opinion) (analyzing

a     defendant’s     purposeful      availment       of     a     forum      state    by

examining, among other things, whether the defendant advertised

or solicited business within that state).

       Although     the     magistrate     judge      and    the       district    court

identified     several      other   factors    to     support      their      respective

conclusions,        the     considerations      we     have       identified       above

sufficiently show at this stage of the proceedings that Koro

initiated contact with Universal in North Carolina and, during a

series    of   in-person      solicitations     and     business        meetings      held

                                         18
there, established significant, ongoing business dealings with

Universal       over   a    two-year       period.             The       testimony           in     the

affidavits regarding robust business activity within the forum

state    distinguishes       this   case       from         other    cases     in       which       the

parties’    interactions          occurred         “overwhelmingly             abroad,”            Tire

Eng’g, 682 F.3d at 302, and from cases in which the defendant’s

goods    were    directed     at    the    forum            state   in    only      a    “random,

fortuitous,      or    attenuated        way,”         ESAB    Grp., 685 F.3d        at     392

(citation       omitted).         Instead,         the       averments      of      Universal’s

representative portray a defendant that engaged in a course of

conduct that “targeted the forum with its goods.”                              Id. (citation

and internal quotation marks omitted).

     We acknowledge that certain other facts weigh in Koro’s

favor,    including        that   Koro    is       a    foreign      corporation             without

offices,    property,        or   employees            in   North    Carolina,          that        the

breaches of contract alleged in the complaint appear to have

occurred abroad, and that Universal accepted delivery of the

goods within Argentina.              Nevertheless, we are constrained to

conclude that Universal’s allegations and supporting affidavits,

when construed in the light most favorable to Universal, satisfy

its prima facie burden of showing that Koro purposefully availed

itself     of    the    privilege        of    conducting            business           in        North

Carolina.



                                              19
      Because      Universal        satisfied         at    this       stage     of     the

proceedings its burden of showing Koro’s purposeful availment,

we    conclude    that     the      district     court      erred       in     dismissing

Universal’s complaint before considering the additional aspects

of the jurisdictional inquiry.               In reaching this conclusion, we

express no opinion regarding whether Universal has satisfied its

prima facie burden with respect to the additional requirements

of specific personal jurisdiction that the district court did

not   address,    including        the    requirement       that    the      exercise    of

jurisdiction      be    constitutionally         reasonable.           See     Foster    v.

Arletty 3 Sarl, 278 F.3d 409, 415 n.5 (4th Cir. 2002) (noting

that a defendant’s “purposefully established contacts, even if

meeting   the    minimal      threshold      mandated       by   due    process,       must

still ‘be considered in light of other factors’ to determine

whether personal jurisdiction is appropriate”) (quoting Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985)).                              And, as

noted above, we do not pass judgment on the credibility of the

affidavits      filed    by    Universal’s       assistant       manager.         In    its

discretion, the district court may address such questions at an

evidentiary      hearing      or   at    trial   if   the   court      concludes       that

Universal has satisfied its initial burden with respect to the

remaining required elements of personal jurisdiction.



                                          III.

                                           20
     For these reasons, we vacate the district court’s judgment

and remand the case for further proceedings consistent with the

principles expressed in this opinion.



                                           VACATED AND REMANDED




                               21